Citation Nr: 1610639	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 19, 2009 for the award of service connection for schizophrenia, based on alleged clear and unmistakable error (CUE) in a September 1980 Department of Veterans Affairs (VA) Regional Office (RO) decision denying service connection for a "nervous condition."


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1961 to April 1961.  This appeal comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was awarded service connection for schizophrenia in a July 2011 Board decision, effectuated by November 2011 and July 2013 RO rating decisions.  In written correspondence received in October 2013, the Veteran asserted: "On 10-31-80 you denied me s/c based on clear & unmistakable errors.  You stated that because you did not have my SMRs my claim was denied."  The Veteran's correspondence further asserted: "I should be granted retroactive [compensation] to date of initial claims - correcting those clear & unmistakable errors of fact and law."

The Veteran's earliest claim for service connected compensation for "nervous cond[ition]" was filed in February 1980.  A September 1980 RO rating decision denied that claim.  The Veteran appealed the September 1980 denial, and was issued a statement of the case addressing the issue in October 1980.  The RO has accepted the Veteran's October 2013 correspondence as raising a claim of CUE identified in the September 1980 RO adjudication of the claim for service connection for a nervous condition (associated with the October 1980 statement of the case).  The Board shall not disturb the RO's finding in this regard, and has characterized the claim on appeal as alleging CUE in the September 1980 decision (that was repeated in the October 1980 statement of the case).

The Board notes that the Veteran has not claimed entitlement to an earlier effective date on any basis other than alleging CUE in the September 1980 RO decision, and the Veteran has not alleged CUE in any other identified VA decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In July 1982, the Board adjudicated the issue of entitlement to service connection for a nervous condition, on appeal from a September 1980 RO decision that denied service connection for a nervous condition.


CONCLUSION OF LAW

The September 1980 RO decision denying service connection for a nervous condition was subsumed by the July 1982 Board decision denying service connection for a nervous condition; a claim of CUE in that subsumed September 1980 RO decision must be dismissed.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The matter on appeal herein must be dismissed because the RO decision which the Veteran contends was a product of CUE was subsumed in a subsequent Board decision.  That dismissal is required as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this case, there is no evidentiary development which could substantiate the Veteran's claim.  See VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180 (2004) (holding that VCAA notice is not required where no evidence could establish entitlement to the benefit claimed).  In addition, a CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and thus the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Claim for Earlier Effective Date for Award of Service Connection for Schizophrenia, Based on Alleged CUE in a September 1980 RO Decision

This claim features an allegation of clear and unmistakable error in the September 1980 RO decision which denied service connection for a nervous condition.  On that basis, the Veteran contends that the September 1980 RO rating decision must be revised to award service connection for schizophrenia such that he is entitled to an effective date of February 27, 1980 (the date of his earliest claim for service connection for a nervous condition) for the award of service connection for schizophrenia.

That September 1980 RO decision (and October 1980 statement of the case) was confirmed by a November 1981 RO decision following the Veteran's testimony at an August 1981 RO hearing.  The Veteran appealed the September 1980 decision; in July 1982, the Board issued a decision denying service connection for a nervous condition.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim, such that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where the evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  However, where the RO decision as to which CUE is alleged was appealed to the Board, the Board decision in the case subsumes any prior RO rating decisions which addressed the same issue.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

The question thus arising in this case is whether that September 1980 RO decision, for which CUE is claimed, is subsumed in the subsequent Board decision in July 1982 arising from the Veteran's appeal of that September 1980 decision.

It is true that a Board decision may not automatically subsume prior RO decisions.  When a lengthy period of time passes between the RO decision denying a VA benefit and a subsequent Board decision denying the identical benefit, the question of whether the subsequent Board decision subsumes the earlier RO decision is not automatic, but depends upon whether the Board decision decided the same issue that the RO decided and whether the RO and subsequent Board decisions were based upon the same evidentiary record.  Id.  In Dittrich, supra, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a 1960 RO decision had been subsumed by the Board's later 1969 decision (called "delayed subsuming"), and that the later Board decision was based upon essentially the same evidentiary record, although "some new and material evidence had been acquired in the interim."  Dittrich, at 1353; see also VAOGCPREC 14-95 (May 12, 1995).

In this case, less than two years intervened between the September 1980 RO decision and the July 1982 Board decision; this is not the sort of time lapse addressed in Dittrich which gave rise to the doctrine of delayed subsuming.  In Dittrich, the RO decision which the Federal Circuit found to be subsumed by a 1969 Board decision was a 1960 RO decision as to which that veteran was claiming CUE, but there was a later RO decision which that veteran had appealed to the Board giving rise to the Board's 1969 decision in that case.  In our present case, the Veteran alleges CUE in precisely the September 1980 RO decision (with the October 1980 statement of the case) which he had appealed to the Board and which gave rise to the July 1982 Board decision.

Furthermore, even if the delayed-subsuming question were appropriately to arise in this case, the conclusion as to subsuming notwithstanding the nearly two-year time interval would be no different.  Despite the receipt of additional evidence (featuring the Veteran's hearing testimony) during the appeal of the September 1980 RO decision (some of which resulted in further RO review of the rating issue in the November 1981 RO decision), essentially the same issue of entitlement to service connection for a nervous condition was addressed by the Board in the July 1982 decision that was addressed by the RO in the September 1980 decision (and October 1980 statement of the case).  Again, the July 1982 Board decision was issued to resolve the appeal directly arising from the September 1980 RO decision as to which he now alleges CUE.  Hence, the Board here finds that the passage of time during the appellate process between the September 1980 RO decision and the July 1982 Board decision did not preclude the Board's July 1982 decision from subsuming the September 1980 RO decision.

The Board accordingly concludes that, for purposes of the CUE claim which is the subject of the present appeal, the RO's September 1980 decision was subsumed by the July 1982 Board decision.  The Veteran is thus legally precluded from claiming CUE in the September 1980 RO decision, as contended in the present case, because the July 1982 Board decision subsumed that September 1980 decision (and also subsumed the intervening November 1981 RO decision also addressing the question of entitlement to service connection for a nervous condition).  Dittrich v. West, supra.  If the appellant wishes to attack that Board decision, he must file a motion directly with the Board, alleging CUE in that July 1982 Board decision.  38 U.S.C.A. § 7111 (West 2014); Brown v. West, supra.  Such a motion may be filed at any time.

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2015).

Moreover, a motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements of this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).

No motion meeting these requirements is currently before the Board, and hence the Board has no jurisdiction to address any question of CUE in the July 1982 Board decision which may be impliedly raised by the Veteran's allegations with regard to the subsumed September 1980 RO decision denying service connection for a nervous condition.  Accordingly, because there can be no CUE claim addressing the September 1980 RO decision as a matter of law, the appealed CUE claim is appropriately dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

(The Board briefly observes that the Veteran's petition to reopen the claim for service connection for a nervous condition denied in an August 1985 RO rating decision and again, on appeal, by a September 1987 Board decision have not been identified in the Veteran's CUE contentions in this case.)


ORDER

The appeal for an earlier effective date for the grant of service connection for schizophrenia, based on alleged CUE in a September 1980 RO decision, is dismissed.



____________________________________________
M. C.  Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


